Title: Thomas Jefferson to Charles Yancey and Thomas W. Maury, 14 December 1816
From: Jefferson, Thomas
To: Yancey, Charles,Maury, Thomas Walker


          
            Sir
            Monticello Dec. 14. 16.
          
          On my return from Bedford after an absence of 7. weeks I find here your favor of Nov. 24. for which I thank you & for the information it contains. during my absence I expect a petition to the assembly from mr Sampson, Colo T. M. Randolph, Jefferson Randolph and my self was sent to yourself and mr Maury (whom I pray to consider this letter as addressed to him as well as to yourself) on the subject of the petition from Capt Meriwether & others for permission to establish a turnpike road from Rockfish gap thro’ Charlottesville to Moore’s ford. you both know the road which I have opened from Charlottesville across the Secretary’s ford down the North  bank of the river to the mouth of the Chapel branch where it meets the present road, which we have petitioned the court to substitute for the present one from across Moore’s ford thro our lands to the mouth of the chapel branch, and which every body knows will be preferred as unquestionably the best. we consider this petition for a turnpike as a mere trick of Capt Meriwether and a last, desperate expedient to get the worse established instead of the better road. but we hope you will not suffer this case to be taken out of the hands of the courts of justice. to
			 their turnpike we make no opposition as far as Charlottesville but let it end there, or leave it’s course from thence to the river which is only ¾ of a mile, either to Moore’s or the Secretary’s ford to the decision of the courts. I am sure if the legislature know that the object of the petition is merely to fix the road to Moore’s ford, so that it may be taken out of the power of the courts of justice, they will not suffer themselves to be made the tools of injustice: and this we trust mr Maury and yourself, will take care of, as our representatives as well as of the petitioners: I salute you both with friendship & respect
          Th: Jefferson
        